Citation Nr: 1116216	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-44 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 40 percent for the service-connected residuals of a back injury, status post lumbar laminectomy.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO.



FINDINGS OF FACT

On April 11, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he intended to withdraw his pending appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, on April 11, 2011, the Board received written notification from the Veteran expressing his desire to withdraw his appeal that was awaiting appellate consideration.

As the Veteran has withdrawn this appeal, there remains no allegation of error of fact or law for appellate review as to the pending matter.  Accordingly, the Board does not have jurisdiction to review the appeal on its merits, and it must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


